905 So. 2d 120 (2005)
Comer H. BRYAN, III, Petitioner,
v.
STATE of Florida, Respondent.
No. SC04-23.
Supreme Court of Florida.
June 16, 2005.
James S Purdy, Public Defender, Kevin R. Holtz, Assistant Public Defender, Seventh Judicial Circuit, Daytona Beach, Florida, for Petitioner.
Charles J. Crist, Jr., Attorney General, Tallahassee, Florida, Kellie A. Nielan, and Pamela Jane Koller, Assistant Attorneys General, Daytona Beach, Florida, for Respondent.
PER CURIAM.
We have for review Bryan v. State, 862 So. 2d 822 (Fla. 5th DCA 2003), which cites to a case that was pending review in this Court. See Thompson v. State, 808 So. 2d 284 (Fla. 5th DCA), review granted, 826 So. 2d 994 (Fla.2002). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So. 2d 418 (Fla.1981). Upon review of the State's response to this Court's order to show cause dated March 8, 2005, we have determined that we have jurisdiction. The petition for review is granted, the Fifth District's decision in Bryan is quashed, and this matter is remanded for reconsideration upon application of this Court's decision in Thompson v. State, 887 So. 2d 1260 (Fla.2004). No motion for rehearing will be entertained.
It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.